Citation Nr: 1603963	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) after February 27, 2008.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1965 to October 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2009.  A transcript of that hearing is of record.

An October 2009 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent effective September 13, 2006, which the Veteran appealed to the Board.  March 2011 and April 2011 rating decisions denied entitlement to TDIU, which was also appealed to the Board.  A February 2015 rating decision granted an increased rating of 70 percent for PTSD effective February 27, 2008.  The rating decision also granted TDIU effective February 27, 2008.  

In April 2015, the Veteran withdrew his appeal regarding entitlement to an increased rating for PTSD prior to February 26, 2008.  In addition, the Veteran has not appealed the effective date assigned for TDIU, and therefore, this represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issues of entitlement to a rating in excess of 30 percent prior to February 26, 2008, and entitlement to TDIU are no longer before the Board and the only issue remaining is reflected on the title page.

The Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

After February 27, 2008, the Veteran's PTSD is not shown to cause total occupational and social impairment.


CONCLUSION OF LAW

After February 27, 2008, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  

The Veteran also had the opportunity to testify before a DRO in October 2009.  During that hearing the DRO identified the issue on appeal.  The DRO also sought to identify pertinent evidence not currently associated with the electronic claims file that might have been overlooked, or was outstanding, to substantiate the claims.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.

A hearing before the Board was scheduled in February 2015.  However, the Veteran cancelled the hearing and has not submitted a request to reschedule the hearing.

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

After February 27, 2008, the Veteran's treatment records do not establish total occupational and social impairment.  For example, the Veteran was generally friendly, cooperative, logical, and fully alert and oriented with intact cognition.  He was consistently assessed Global Assessment of Functioning scores (GAF) between 50 and 61, which reflects between serious difficulties with social and occupational functioning to only some mild difficulties.  His mood ranged from depressed to euthymic.  His latest treatment records from December 2014 show that he remained cooperative, engaged and goal oriented.  His speech was within normal limits.  He had no psychomotor agitation, his cognition was intact, his insight was good, and his judgment showed no evidence of impairment.  While he admitted to suicidal ideation, he denied having any intent or plan.

The Veteran was afforded multiple VA examinations for his PTSD.  After interviewing the Veteran and conducting a mental status examination, a May 2009 VA examiner reported that the Veteran experienced mild PTSD with mild functional impairments and assessed a GAF of 65.  After interviewing the Veteran and conducting a mental status examination, a January 2011 VA examiner reported that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and assessed a GAF of 55 to 60.  After interviewing the Veteran and conducting mental status examinations, September 2012, March 2013, and September 2014 VA examiners reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The VA examiners assessed GAFs from 55 to 60.

The record shows that the Veteran attended group therapy sessions for pain management.  The Veteran also repaired corvettes.  Importantly, on examination in *****, 2015, which was conducted by his own (personally hired) physician, he was assessed as having "severely impaired" social functioning not totally impaired.  The examiner observed that the Veteran had few friend as well as relationships with his mother and sister.  Such belies a finding of total social impairment, which is required for assigning a 100 percent rating.

Since February 27, 2008, the Veteran has had significant PTSD symptomology with symptoms such as memory problems, concentration problems, and severe social problems.  However, as indicated, the record does not establish that his PTSD was manifested by total occupational and social impairment.  The Veteran is not entitled to a rating in excess of 70 percent.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2015); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's PTSD and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to PTSD within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  In addition, the Veteran was granted a total disability rating based on individual unemployability (TDIU) effective February 27, 2008.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.



ORDER

A disability rating in excess of 70 percent for PTSD after February 27, 2008, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


